Citation Nr: 1821251	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-36 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder condition.  

2.  Entitlement to service connection for arthritis of the thoracolumbar spine with L5/S1 facet disease (low back disability).

3.  Entitlement to service connection for osteoarthritis of the left hip, status post left hip re-surfacing.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States from August 1976 to August 1979, as well as subsequent periods of National Guard service.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from an August 2013 rating decision issues by the Department of Veteran Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction of the claims has been transferred to the RO in New York, New York.  

The Board notes that in December 2017, the Veteran testified during a Central Office hearing before the undersigned Veterans Law Judge (VLJ) regarding these claims.  A transcript of that hearing has been associated with the record.

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issues of service connection for a low back disability and a hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's bilateral shoulder disability is attributable to his active duty military service.  



CONCLUSION OF LAW

The criteria for service connection for a bilateral shoulder disability have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1137, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Service Connection  

The Veteran seeks service connection for a bilateral shoulder disability.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption for certain chronic diseases, to include arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  If there is not sufficient evidence that the currently diagnosed chronic disease was chronic in service or within a presumptive period, a veteran may still be entitled to presumptive service connection if continuity of symptomatology is demonstrated.  38 C.F.R. § 3.303 (b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a).

As to the first element of service connection, current disability, the record indicates that the Veteran has a diagnosis of degenerative joint disease of both shoulders.  See December 2017 Private Treatment Records.  Therefore, this element is met. 

As to the second element for direct service connection, in-service incurrence or aggravation of a disease or injury, the Veteran contends that his current bilateral shoulder disability is a direct result of power lifting performed on active duty as a member of the XVIII Airborne Corps and Fort Bragg competitive weight-lifting team.  Review of the record indicates that the Veteran was a member of the competitive weight-lifting group.  See December 2017 Military Personnel Record.  As such, the Board finds competent and credible evidence that the Veteran underwent in-service strain or stress of his bilateral shoulders, thus element (2) is satisfied.  

The Board does note that the Veteran's service treatment records do not contain any notation, treatment, or diagnosis related to a bilateral shoulder disability, however, the Veteran reported during his December 2017 Board hearing that he was discouraged from reporting any issues with his shoulder during service because he wanted to be a career soldier, and did not want to be medically barred from reenlistment.  The Board finds the Veteran's aforementioned statement competent and credible.  

Thus, the question for the Board is whether the Veteran's bilateral shoulder disability is related to his military service.  

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence favors a finding that the bilateral shoulder disability was incurred in service, or is at least, in relative equipoise.

The Veteran has submitted private treatment records detailing ongoing treatment for bilateral shoulder pain and past medical operations to both shoulders.  

The Veteran submitted a private medical opinion from his private physician of many years in December 2017.  See December 2017 Private Medical Treatment Records.  The private physician provided that he has treated the Veteran for multiple issues, including shoulder problems, for many years.  The physician noted that he performed surgery on the Veteran's right shoulder in 1997 and on the left in 2005.  He opined that both shoulder injuries were related to excessive overuse, which has caused degenerative changes, arthritis, and chronic rotator cuff tears.  Moreover, the physician found that the Veteran's bilateral shoulder disability was caused or exacerbated by  the Veteran's active military service, which included power lifting, or Olympic-style lifting.  

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean, 13 Vet. App. at 448-9.  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for medical opinions.  A medical opinion that contains only data and conclusions has reduced probative weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In this case, as to the issue of whether the Veteran's bilateral shoulder disability is related to his military service, the Board finds that the December 2017 opinion is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, in consideration of the Veteran's reported history, prior physical evaluation of the Veteran, and pursuant to the Board's remand instructions.  The private physician has been treating the Veteran at the very least since 1997, and is very knowledgeable of the Veteran's medical history and condition.  Furthermore, the private physician provided a complete and thorough rationale in support of his opinion.  The private physician based his opinion on review and evaluation of the record; and he provided rationale for his findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

For the foregoing reasons, the Board finds that the evidence is at least in equipoise that the Veteran's bilateral shoulder disability is related to Veteran's military service.  Entitlement to service connection for a bilateral shoulder disability is therefore warranted.  38 C.F.R. §§ 3.303(b) (2017).

ORDER

Entitlement to service connection for a bilateral shoulder condition is granted.  


REMAND

The Veteran is seeking service connection for a low back disability and a hip disability.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.  

The Veteran's most recent VA examinations related to his low back disability and hip disability were in January 2013.  

With regards to the Veteran's low back disability, the January 2013 examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by the Veteran's military service.  The examiner held that the notated 1977 back strain in the Veteran's service treatment records was treated and resolved.  The examiner also noted that the Veteran's 1992 Report of Medical History denied any recurrent back pain.  The Veteran, however, contends that his current back disability is directly related to active military service, as a member of the competitive weight lifting.  The Veteran's military personnel file confirms that the Veteran was a member of the XVIII Airborne Corps and Fort Bragg competitive weight-lifting team.  

Furthermore, the Veteran expressed during his December 2017 Board hearing that he has dealt with back problems since the 1977 back strain suffered in service.  The Veteran also stated that he underreported his symptoms during service to prevent from being medical barred from reenlistment.  To that end, the Board finds the January 2013 VA examination related to the Veteran's low back disability is inadequate for rating purposes because the examiner failed to address the impact of heavy weight-lifting on the Veteran's low current back disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Turning to the Veteran's claim for service connection for a hip disability, the January 2013 examiner found that the Veteran's hip disability was not related to the Veteran's military service.  The examiner provided that there were no records of hip injury or complaints in-service.  Moreover, the examiner opined that weight-lifting, strength training were activities that were not contraindicated with arthritis, and are often encouraged as a part of physical therapy.  However, the question is not whether weight-lifting would be used as treatment for arthritis, but whether heavy Olympic style lifting caused or aggravated the Veteran's current hip disability.  Thus, the Board finds the January 2013 VA hip examination to be inadequate for rating purposes.  See Barr, 21 Vet. App. at 312.
Under these circumstances, the Board will not proceed with final adjudication of the claims until a competent medical opinion with supporting rationale is obtained that adequately addresses the etiology of the Veteran's claimed disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the Veteran contends that his hip disability was aggravated by running and physical training during his national guard service during his December 2017 Board hearing.  Review of record indicates that the Veteran served in Army National Guard from January 1982 to February 1983 and April 1991 to April 1992.  However, the available service treatment records do not contain any notation, treatment, or diagnosis related to a hip disability.  Thus, additional development is needed to determine if the Veteran had additional periods of active duty National Guard service and related service treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain any outstanding Army service treatment records and Army National Guard service treatment records.  

Continue efforts to obtain records and verify service until either the evidence/information is received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it/them would be futile is obtained.  All records and/or responses received should be associated with the record.  

2.  Determine the Veteran's dates of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

3.  After all records and/or responses received from each contacted entity have been associated with the claim (to the extent possible), forward the record and a copy of this remand to the VA clinician who performed the January 2013 VA back and hip examinations or, if that clinician is not available, to another similarly qualified VA clinician for preparation of an addendum opinion.  Further in-person examination of the Veteran is left to the discretion of the clinician providing the addendum opinion.  If the clinician deems such examination necessary to provide the information requested below, then such an examination should be scheduled.  

a. Identify any back or, hip disabilities currently existing in the Veteran, or that have existed at any time during the appeals period.

b.  For each identified back or hip diagnosis, indicate whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service to include Olympic style heavy-duty weight lifting.  

c.  Is it at least as likely as not (i.e. probability of 50 percent or greater) that any current back or hip disability was either incurred in, or is otherwise related to, the Veteran's military service, to include any active duty for training or inactive duty training during his National Guard service?

The examiner must address the Veteran's contention that his claimed back and hip disabilities are a result of his heavy weight lighting.  

Also, the examiner must address the Veteran contention that physical training and running aggravated the Veteran's claimed hip disability.  

A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  After the development above has completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the issues on appeal.  If determination remains adverse to the Veteran, the AOJ should furnish an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should be returned to the Board, if in order, for further review.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


